DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 12-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2017/0151638, hereafter “Itoh”) in view of Wittebrood (US 2011/0204124).
Regarding claim 1, Itoh discloses a process for the production of an aluminum multilayer brazing sheet ([0028-0029], [0069-0070]), which comprises a core layer made of a 3xxx alloy (contains manganese as primary alloying element) comprising 0.20 wt% Mg [0018] and a brazing layer (filler material) made of a 4xxx alloy (contains silicon as primary alloying element) on one or both sides of the core layer (examples in Tables 1-2), the process comprising in succession: providing layers to be assembled to obtain a sandwich; rolling of a resulting sandwich to obtain a sheet [0069]; and treating a surface of the sheet with an acidic etchant (nitric acid & fluoric acid etching- [0071]).  
Wittebrood (also drawn to brazing of aluminum and filler alloy) discloses a brazing filler alloy composition including 3-15% Si, preferably about 6-13% [0043, 0087] (similar to Itoh), 0.3% Cu and 0.03% Mg [0088-0089], and Bi content in a range of about 0.06-0.20% ([0034, 0040, 0090]; claim 4), which overlaps with the claimed range of 0.10-0.30% Bi. The amounts of Cu (up to 0.5%) and Mg (less than 0.05%) in the filler alloy of Wittebrood also fall within the recited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
As to claim 3, Itoh discloses that the core layer comprises 1.2 wt% Mn and 0.11 wt.% Mg (Table 2- specimen 34). Itoh as modified by Wittebrood in claim 1 above includes a filler alloy comprising recited ranges of silicon and bismuth. Consequently, the modified brazing sheet specimen meets the respective core layer and filler layer compositions.
As to claim 5, Itoh discloses an interlayer (intermediate material- [0015]) between the core layer and the brazing layer on at least one side of the core layer, the interlayer comprises, in weight %: up to 0.5% Si, up to 0.7% Fe, up to 0.3% Cu, up to 1.5% Mn, 0.2 to 1% Page 2 of 9Application Serial No. 15/780,463Atty Docket No. 2901683-333000Confirmation No. 8648Customer No. 84331Mg, up to 0.3% Ti, other elements less than 0.05% each and less than 0.15% in total, balance being aluminum ([0019], Table 1). It is noted that “up to” also includes 0 wt%.
As to claim 6, Itoh discloses that a surface of the sheet is treated with an acidic etchant [0071].
As to claims 7-8, Itoh discloses that the acidic etchant can be a mix of H2SO4 and HF ([0060], Table 3) with etching treatment at 200C, 450C or 500C with a range of 5 to 300 seconds depending on the etching solution [0087]. This overlaps with claimed temperature of 20-1000C and time of 3 to 80 sec. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. Moreover, Itoh teaches that the excellent brazeability is achieved when etched depth is 5-200 nm by the etching treatment using an acid [0060]. Therefore, it would have been obvious to a person of 0C for about 5 to 80 second with a mix of sulfuric & hydrofluoric acid in the method of Itoh in order to obtain etching depth of 5-200 nm, thereby improving brazeability.
As to claim 13, Itoh discloses that the aluminum multilayer brazing sheet further comprises an interlayer (intermediate material- [0015]) between the core layer and the brazing layer on at least one side of the core layer (Tables 1-2).
As to claims 20-21, Wittebrood discloses the brazing filler alloy having a composition in wt%: Si 6-15%, Cu 0.3%, Mg 0.03%, Bi 0.06-0.2%, Fe 0%, Mn 0%, the balance aluminum and incidental impurities ([0087-0093], claims 3-4), which fall within the claimed ranges of respective elements. Thus, Itoh as modified by Wittebrood in claim 1 above discloses the brazing filler layer formed of a 4xxx aluminum alloy consisting of 6-15% Si, 0.06-0.20% Bi, 0.3% Cu (meets up to 0.5% Cu), 0.03% Mg (meets <0.05% Mg), and balance being aluminum.
Claims 2 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Wittebrood as applied to claim 1 above, and further in view of Ichikawa et al. (US 2017/0151637).
As to claim 2, Itoh discloses that the core layer 3xxx alloy comprises 1.2 wt% Mn (this meets 0.5 to 1.8% Mn), but does not mention Cu. However, such constituent is known in the art. Ichikawa (also directed to aluminum-alloy brazing sheet) teaches providing Cu in the core layer since it has the effect of increasing the corrosion resistance; the Cu content is preferably 0.05-0.8% [0063], which meets the claimed range of 0.3 to 1.1% Cu. Therefore, it would have been 
As to claim 18, Itoh discloses that Si content in the core layer 3xxx alloy includes 1% or less Si [0018], which overlaps with the range of 0.1-0.3 wt%.
As to claim 19, Itoh discloses that Ti content in the core layer 3xxx alloy includes 0.2% or less Ti [0018], which meets the recited range of 0.06-0.1 wt%.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 and new claims 18-21 have been considered but are moot because the new grounds of rejection does not rely solely on Itoh reference applied in the prior 102 rejection for the matter specifically challenged in the argument. Specifically, current 103 rejection(s) set forth above now includes disclosure of Wittebrood.
With respect to claims 20-21, Applicant argues (pg. 4 of Remarks):
New claims 20 and 21 are further patentable over the references because these claims exclude Li from the core layer 3xxx alloy by the transitional phrases "consisting essentially of" (claim 20) and "consisting of" (claim 21). Itoh teaches that Li is an essential component of the core layer (see Itoh at [0049] and [0082]), and thus the exclusion of Li would render the sheet of Itoh impractical.

In response, examiner presumes that Applicant is referring to the brazing layer 4xxx alloy and not the core layer 3xxx alloy. Examiner submits that the claims do not completely exclude Li because they recite that brazing alloy can have other elements less than 0.05% each. Consequently, 0.004% Li in Itoh ([0049] and several specimen in Tables 1-2) is permitted in the brazing alloy. Furthermore, Itoh as modified by brazing filler of Wittebrood does not include Li and thus, meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735